t c memo united_states tax_court scenic wonders gallery llc photo art marketing trust tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date john p wilde for petitioner david w otto and doreen m susi for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background for purposes of respondent’s motion the parties do not dispute the following factual allegations that are part of the record at all relevant times scenic wonders gallery llc scenic wonders was a limited_liability_company that is taxed as a partnership because it did not make an election to be taxed as a corporation scenic wonders filed partnership income_tax returns forms returns for taxable years and in those returns it was indicated that there were two part-- ners members of scenic wonders ie photo art publishing trust and photo art marketing ent consequently the provisions of sec_6221 through apply ’ respondent issued a notice of final partnership administra- tive adjustment which was addressed as follows tax_matters_partner scenic wonders gallery llc photo art marketing enterprises n 89a sedona az john p wilde mr wilde timely mailed to the court a petition purportedly filed on behalf of scenic wonders mr wilde identified himself in the petition as co-trustee of photo art marketing trust mr wilde further represented in the ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petition that photo art marketing trust is the tax_matters_partner tmp for scenic wonders photo art marketing trust was formed under the laws of the state of arizona upon commencement of the examination of the returns filed by scenic wonders for taxable years and respondent requested complete copies of the trust documents relating to photo art marketing trust the purported tmp for scenic wonders documentation regarding those returns the nature of the business of scenic wonders and the relationship of scenic wonders to its alleged owners as well as other items of substantiation neither the trust documents nor the other documents and informa- tion requested was provided to respondent respondent’s motion contends in pertinent part all of respondent’s records regarding the tmp trust photo art marketing trust indicate an entity named d e sword company is the trustee these records are based upon representations made by the tmp trust to respondent in correspondence and in represen- tations made by the tmp trust in its petition with this court in a related docketed_case docket no respondent’s counsel contacted the arizona corporation commission to determine the existence validity of the entity called d e sword company the corporation commission informed respondent’s counsel that it had no record of any entity by that name ever existing in the state of arizona further the corpo- ration commission informed respondent’s counsel that it had no record of any entity incorporated in arizona under the name of or in reference to an individual named john p wilde there is absolutely no evidence from which the court can adduce that there has been a legal as- signment of john p wilde as the co-trustee of the tmp trust petitioner has provided no evidence that mr wilde’s appointment as co-trustee is valid or autho- rized under the terms of the tmp trust_indenture as- suming one exists petitioner has failed to demonstrate that john p wilde was legally appointed as co-trustee authorized to act on behalf of the tmp trust and bring the instant case before this court see t c rule c petitioner filed an objection to respondent’s motion in which it asks the court to deny that motion that objection asserts in pertinent part the respondent’s objection goes to the manage- ment of the trust its internal affairs concerns about its administration the declaration of rights and the determinations of matters involving the trustee as the respondent concedes that these sic are arizona trusts sic this issue falls within the exclu- sive jurisdiction of the superior court here in the state of arizona see a r s at this point this court is without jurisdiction to determine whether mr wilde is the duly authorized trustee the petitioner need not remind the court of the consequences of taking any_action over which sub- ject matter is completely lacking any objection the respondent or respondent’s counsel has in this area must be taken up in the supe- rior court here in arizona assuming of course the respondent or respondent’s counsel has standing the irony is of course if respondent or respondent’s counsel does take the matter up with the superior court where the respondent will have the burden_of_proof and if the superior court finds that the trusts are valid then the respondent will be barred by res_judicata from asserting the sham trust claim that forms the basis for his deficiency determination tn essence the factual claims raised by the motion to dismiss are inextricably intertwined with the facts going to the merits of the commissioner’s sham trust claim at issue in this case if the trusts sic are valid then mr wilde under arizona law will be presumed to be the duly authorized trustee whether it is as a trustee of a resulting trust constructive trust or expressed sic trust therefore the only course available to this court is to defer consideration of the jurisdictional claims to the trial on the merits 990_f2d_451 n 9th cir 940_f2d_1291 9th cir see also 824_f2d_799 9th cir a district_court may hear evidence and make findings_of_fact necessary to rule on the subject matter jurisdic- tion question prior to trial if the jurisdictional facts are not intertwined with the merits emphasis added the court held a hearing on respondent’s motion at that hearing mr wilde appeared as trustee for photo art marketing trust the purported tmp of scenic wonders petitioner prof- fered no evidence and the parties presented no new arguments at that hearing discussion rule provides in pertinent part c capacity the capacity of a fiduciary or other representative to litigate in the court shall at the hearing the court informed mr wilde that its allowing him to appear at the hearing as the alleged trustee of photo art marketing trust did not mean that the court agreed that he in fact was a duly appointed and authorized trustee of that entity be determined in accordance with the law of the juris-- diction from which such person's authority is derived the parties do not dispute that photo art marketing trust the purported tmp of scenic wonders is a_trust organized under the laws of the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdic-- tion see 35_tc_177 15_bta_645 in order to meet that burden petitioner must provide evidence establishing that mr wilde has authority to act on behalf of photo art marketing trust the purported tmp of scenic wonders see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we reject petitioner's position that under arizona law the validity of the purported appointment of mr wilde as a trustee of photo art marketing trust falls within the exclusive jurisdiction of the courts of the state of arizona on the record before us we find that petitioner has failed to establish that mr wilde is authorized to act on behalf of photo art marketing trust the purported tmp of scenic wonders to reflect the foregoing an order of dismissal for lack of jurisdiction granting respon- dent’s motion will be entered swe have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant
